Citation Nr: 1608259	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The case was previously before the Board in June 2015, at which time it was remanded in order to obtain an addendum medical opinion.  The Board finds that the requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's sleep apnea is not related to service, nor was it caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea is secondary to or aggravated by his service-connected PTSD.  Although the Board does not dispute that the Veteran has a current diagnosis of sleep apnea, the Board finds that the other elements required for service connection have not been shown.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As an initial matter, the Board finds against service connection on a direct basis.  Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection for the Veteran's sleep apnea on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  A review of the record, however, does not indicate, nor does the Veteran allege, that his sleep apnea is directly related to service.

The Veteran's service treatment records (STRs) are devoid of showing treatment for sleep problems.  The first mention of sleep problems in the record is not until the Veteran's obstructive sleep apnea was diagnosed in March 2011, more than four decades post-service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection, particularly since the Veteran sought intervening medical treatment for other conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, there is no evidence attributing any current pathology to service.  The Board has reviewed the service examination reports, VA medical records, and VA examination reports of file.  These records do not include any opinion linking the Veteran's sleep apnea directly to service.  In the absence of any evidence in support thereof, service connection on a direct basis for sleep apnea must be denied.

The Board also finds that the weight of the evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused or aggravated by his service-connected PTSD.  In support of his claim, the Veteran and his representative rely heavily on a summary report of a study conducted at the Jackson, Mississippi VA Medical Center, titled "Sleep Disorders among Veterans with PTSD."  Relevant to the Veteran's claim, the study summary documents that PTSD sufferers have much higher prevalence of sleep-related breathing disorders like obstructive sleep apnea when compared to healthy cohorts.  The summary also reports that there is a complex relationship between hyper-arousal from PTSD, insomnia, and respiratory disturbance generated by special neuro-endocrine connections.  Additionally, treating obstructive sleep apnea with CPAP improves nightmares for PTSD.

The Veteran also submitted a number of other internet articles and studies purportedly providing a link between PTSD and sleep apnea.  However, like the VAMC study, the articles indicate a higher incidence of sleep apnea in combat veterans with PTSD but do not suggest a cause-and-effect relationship.  The fact that two medical conditions co-exist does not necessarily lead to a conclusion that one caused or aggravated the other.  Furthermore, the articles indicate that PTSD is aggravated by sleep apnea, rather than the other way around, as PTSD symptoms are improved with sleep apnea treatment.

The Veteran was afforded a VA examination in January 2013 to address the etiology of his sleep apnea.  On the question of a relationship between sleep apnea and PTSD, the VA examiner noted that obstructive sleep apnea is a physical anatomic problem, caused by anatomic obstruction of the airway by soft tissue in the soft palate, throat and pharynx.  Additionally, a recent medical study showed that occurrences of obstructive sleep apnea in PTSD patients was 10 percent, and was not increased as compared with veterans without PTSD and civilians and other service members.  Accordingly, the examiner opined that the Veteran's sleep apnea was less likely than not caused by his PTSD.

An addendum opinion was obtained in October 2015, in which the examiner opined that the Veteran's sleep apnea is not aggravated by PTSD.  He explained that the Veteran's Epworth Sleepiness Scale, a validated instrument to determine the clinical severity of sleep apnea symptoms, was unchanged from the time of his diagnosis of sleep apnea in 2011 through 2015 - it remained 7.  In other words, there was no evidence of aggravation of his sleep apnea from the time of diagnosis through the present.  The examiner acknowledged that articles from the Veteran present an association between PTSD and sleep apnea, but noted that other issues related to his sleep apnea, including his obesity (BMI 30), and inability to tolerate any treatment for his sleep apnea are far more likely to have led to a persistence of his symptoms.  The examiner further noted that a different study showed no significant difference in incidence of sleep apnea among controls (without PTSD) and those with PTSD and suggested a reverse correlation such that comorbid obstructive sleep apnea may lead to an aggravation of PTSD symptoms.  Accordingly, the examiner opined that it is less likely than not that the Veteran's sleep apnea was aggravated beyond its natural progression by PTSD.

The Board finds that the evidence contained in the articles submitted by the Veteran should be afforded relatively little probative value.  While a medical article or treatise can provide support, it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, such that there is at least plausible causality based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, the Board again notes that although the articles indicate a higher rate of sleep apnea in veterans with PTSD, they do not establish that PTSD causes or aggravates obstructive sleep apnea.  Additionally, the articles are general in nature and do not include consideration of any facts specific to the Veteran's circumstances.  Furthermore, the VA examiner reviewed the articles and determined that the Veteran's obesity and intolerance of sleep apnea treatment were far more likely causes for persistence of his symptoms.  Thus, the Board affords this evidence little probative value.

The Board also finds the Veteran's statements to have little probative weight as to nexus between his sleep apnea and his service-connected PTSD.  In a statement received in April 2013, the Veteran argued that he is entitled to service connection based on a May 2012 PTSD examination report which stated that it was not possible to differentiate what symptoms were attributable to each of the Veteran's diagnoses.  Review of the May 2012 VA examination report shows that the examiner noted that the Veteran had several mental and medical conditions and that it was not possible to differentiate what symptoms were attributable to each diagnosis, since symptoms of sleep disorder are equally likely with hyperthyroidism, obstructive sleep apnea and his three Axis 1 diagnoses (PTSD, depression and adjustment disorder).  However, the Veteran appears to misunderstand the examiner's comment.  Symptoms of PTSD that are classified as sleep disturbances, such as nightmares and difficulty falling asleep, are not the same as a clinical diagnosis of sleep apnea.  The examiner was noting that the Veteran's sleep impairment could be caused by sleep apnea, PTSD or hyperthyroidism, and it is impossible to determine which condition was the cause.  The examiner was not commenting as to the etiology of the sleep apnea.

Furthermore, while the Veteran is competent to report some symptoms of sleep apnea, such as daytime fatigue, the determination of any relationship between sleep apnea and the Veteran's service-connected PTSD involves complex medical etiological questions upon which the Veteran is not competent to opine.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea and the Veteran's PTSD that he is not shown to possess.  

The Board affords greater probative value to the opinions of the VA examiner.  The opinions were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinions on a thorough review of the Veteran's specific medical history.  The most recent opinion, in particular, was very detailed with an explanation of the medical principles supporting the conclusions reached, and consideration of the evidence submitted by the Veteran.  The Board acknowledges that the Veteran testified during his Board hearing that someone indicated his sleep apnea was related to PTSD and that he should file a claim for service connection.  However, the Veteran admitted that he could not remember who provided the opinion and it could have been his advisor.  Additionally, his medical records are absent for any opinion relating his sleep apnea to PTSD.  While the Board does not doubt that someone told the Veteran his sleep apnea was related to PTSD, there is no evidence of record that the opinion was rendered by a competent medical professional.

 In summary, the Board finds that the competent and probative evidence of record is against a finding that the Veteran's sleep apnea is either directly related to service or secondary to his service-connected PTSD.  Consequently the benefit-of-the-doubt rule does not apply and the claim for service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert, 1 Vet. App. at 55-56.



Veterans Claims Assistance Act of 2000

The appellant does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated September 2011 is of record.  The VA obtained pertinent medical records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran testified at a hearing before the Board in April 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).

The VA also obtained a VA examination in January 2013, and obtained an addendum opinion in October 2015.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

The Board notes that during the Board hearing, the Veteran's representative requested an opinion from an independent medical expert (IME).   See 38 U.S.C.A. § 7109 (2014); 38 C.F.R. § 20.901(d) (2015)  (when additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more independent medical experts who are not employed by VA.)  However, the Board finds that no such opinion is necessary.  Simply stated, the record in this appeal does not reflect the medical complexity or controversy required for obtaining an advisory opinion from an IME.  While the Veteran's representative argues that the various opinions and medical studies of record should be reconciled, the only medical opinions provided for this Veteran's specific case clearly provided a negative nexus between his sleep apnea and PTSD.  The Veteran's representative has provided no evidence showing that the VA examiner is not competent or qualified to examine the Veteran and provide an opinion.  There is also no showing that the Veteran's medical condition is somehow out of the ordinary, requiring an "expert."  Accordingly, there is basis upon which to remand this claim for additional examination, and the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for sleep apnea is denied



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


